DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19, 21, and 24-25 are pending with claims 1-18, 21, and 24-25 under examination and claim 19 withdrawn.
Claims 20 and 22-23 have been canceled.

Response to Amendment
Based on the amended claims and remarks received on 12/21/20201, the previous prior art rejection based on Wolk has been withdrawn and a new prior art rejection set forth (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 14-17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Puleo et al. (US 2015/0027894 – hereinafter “Puleo”), in view of  Sawa et al. (US 2005/0214934; already of record – hereinafter “Sawa”), and further in view of Mauk et al. (US 2009/0186357 – hereinafter “Mauk”).

Regarding claim 1, Puleo discloses a reagent and biological sample supply apparatus (Puleo discloses a substrate 28 configured to accommodate reagents and biological samples; figs. 1 & 2, #28, [0048, 0057]), for supplying a microfluidic device (Puleo discloses integrating the substrate 28 with a microfluidic system; [0072]), the reagent and biological sample supply apparatus comprising: 
a solid support formed from a material being solid and generally non-soluble (Puleo discloses the substrate may be made of metal, non-metal, a polymer including cellulose, a nitrocellulose, a nylon, a polyester and combinations thereof.  The polymeric substrate may further comprise a polymer, selected from polydimethyl siloxane (PDMS), cyclic olefin copolymer (COC), polymethyl methacrylate (PMMA), poly carbonate (PC), or other materials with graftable surface chemistries.  The substrate may comprise cellulose with biomolecule-stabilizing agents, cell lysis 
the solid support having a surface impregnated with chemicals, the chemicals including a weak base, a chelating agent, an anionic surfactant, or a chaotropic agent (Puleo discloses a graftable surface chemistry for impregnating chemicals; [0053-0054, 0056] which include chaotropic agent, weak base, anionic surfactant, and chelating agent; [0057]); 
a plurality of individual aliquots being regularly spaced apart of at least one reagent being generally dry and stored on the surface of the solid support at a reagent location or locations (Puleo discloses substrate 28 may comprise an FTA card having lysis reagents and/or biomolecule-stabilizing reagents impregnated on the surface in the dried form; [0056].  The Examiner notes that FTA substrates, specifically FTA cards from GE Healthcare [0078], comprise four defined areas that are equally spaced apart and configured to receive aliquots of reagents.  Substrate 28 shown in figure 2 shows an example of such FTA card comprising four distinct areas that are equally spaced apart.  Accordingly, Puleo discloses a plurality of aliquots of at least one reagent in the dry form being stored on the surface of the substrate 28 at locations that are regularly spaced apart); and 
the solid support further being suitable for storing a biological sample in a dry state at a sample location or locations on a same surface of the solid support as the reagent location or locations, spaced from the reagent location or locations (Puleo discloses the substrate 28 is suitable as a sample laden substrate [0048], for storing a biological sample in a dry state [0093], and that the substrate may comprise an FTA card [0056].  The Examiner notes that FTA substrates, specifically FTA cards from GE Healthcare [0078], comprise four defined areas that are equally spaced apart. Substrate 28 shown in figure 2 shows an example of such FTA card comprising four distinct areas that are equally spaced apart. Accordingly, in a case where two adjacent areas on the FTA card comprise at least one reagent [0056], and the other two adjacent 
wherein said material has a porosity which allows: 
a first liquid flow through the material from the reagent location or locations on the surface on which the reagent is stored to an opposite side and which is configured to filter liquid containing dissolved or suspended reagent from at least one individual aliquot of the plurality of individual aliquots in response to the first liquid flow through the material of the solid support (Puleo discloses a device 10 comprising an inlet chamber 16 and an outlet chamber 18 [0044].  Valves 23 and 25 to control the flow of liquid attached to the inlet 16 and outlet 18 [0062].  The substrate 28 disposed between the inlet 16 and outlet 18 [0044] such that the liquid flows from the inlet 16, through the substrate 28, to the outlet 18, and into a reservoir 46 [0074].  The embodiment shown in figure 2 comprises four inlet and outlet ports, each of the ports aligned with one of the four defined areas on the substrate.  Puleo further discloses the substrate 28 comprises a filter [0042, 0051]), and 
a second liquid flow, spaced from the first liquid flow, through the material of the solid support from the sample location or locations on the surface on which the biological sample is stored to the opposite side and which is configured to filter liquid containing an extract dissolved or suspended from the stored biological sample in response to the second liquid flow through the material of the solid support (Puleo discloses a device 10 comprising an and inlet chamber 16 and an outlet chamber 18 [0044].  Valves 23 and 25 to control the flow of liquid attached to the inlet 16 and outlet 18 [0062].  The substrate 28 disposed between the inlet 16 and outlet 18 [0044] such that the liquid flows from the inlet 16, through the substrate 28, to the outlet 18 and into a reservoir 46 [0074].  The embodiment shown in figure 2 comprising four inlet and outlet ports, each of the ports aligned with one of the four defined areas on the substrate.  Puleo further discloses the substrate 28 comprises a filter [0042, 0051].  The examiner notes that in the case when 
wherein said at least one generally dry reagent is suitable for performing an assay on biological sample recovered from the solid support by contact of the reagent from the first liquid flow with the extract from the second liquid flow (Puleo discloses the substrate 28 comprising at least one generally dry reagent is suitable for performing a bioassay on a sample recovered from an FTA substrate; Table 1, [0078-0088]).
Puleo does not disclose a peel-off film applied to both sides of the support.
However, Sawa teaches the analogous art of a reagent and biological sample supplying device suitable for performing an assay and comprising a solid support (Sawa; [0001-0003]) wherein the sample supplying device comprises a peel-off film applied to both sides of the support (Sawa; [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample supplying device comprising a solid support of Puleo to additionally include a peel-off film applied to both sides of the support, as taught by Sawa, because Sawa teaches the peel-off film applied to both sides of the solid support protects the solid support from exposure to impurities (Sawa; [0051]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Puleo and Sawa both teach a reagent and sample supplying device comprising a solid support that is suitable for performing an assay.46996904.1Application No. 15/030,994Filed: April 21, 2016
	Modified Puleo does not disclose oligonucleotide primers stored on the surface.  
	However, Mauk teaches the analogous art of a reagent and biological sample supplying device (Mauk; figs. 3-4, [0072-0073]) comprising a solid support (Mauk; [0041]) having oligonucleotide primers (Mauk; [0045-0046]).


Regarding claim 2, modified Puleo teaches the apparatus as claimed in claim 1 above, wherein the solid support is fibrous (Puleo discloses the substrate 28 is cellulose; [0044]).  

Regarding claim 3, modified Puleo teaches the apparatus as claimed in claim 1 above, wherein the solid support is a porous polymer (Puleo; [0044]).  

Regarding claim 4, modified Puleo teaches the apparatus as claimed in claim 1 above, wherein the solid support is generally planar and includes a peripheral supporting frame, for example formed from card or plastics sheet (Puleo discloses the substrate can be encased in or disposed on or embedded in a cartridge 22; figs 1 & 2, [0049]).  

Regarding claim 5, modified Puleo teaches the apparatus as claimed in claim 4 above, wherein the apparatus is a flat rectilinear formation (Puleo; FTA Card, [0078]).  

Regarding claim 6, modified Puleo teaches the apparatus as claimed in claim 4 above.
Modified Puleo does not teach the apparatus is a rotatable disk.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rectangular apparatus of modified Culpepper to be in the form of a rotatable disk, because the apparatus in the form of a rotatable disk is merely a change in shape that would allow the pattern of the locations of the reagent aliquots and the samples to be configured in a manner such that rotation of the apparatus would allow a single dispensing valve to interact with each of the locations. The modification resulting in the rectangular apparatus being a rotatable disk.  Additionally, the courts held that changes in size, shape, or sequence of adding ingredients did not patentably distinguish over the prior art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) See MPEP 2144.04 (IV)(B).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size, shape, or sequence of adding ingredients, and modified Puleo specifically teaches an apparatus being rectangular.

Regarding claim 7, modified Puleo teaches the apparatus as claimed in claim 4 above, wherein at least one depression or dimple is formed in the planar material, for example formed by embossing (Puleo discloses the substrate comprising pores having diameters in the nanometer scale; [0037]).
Note: “for example formed by embossing” does not positively require the planar material to comprise embossing.

Regarding claim 8, modified Puleo teaches the apparatus as claimed in claim 1 above, wherein the solid support includes multiple locations, arranged as an orthogonal matrix, or a circular array (Puleo discloses the solid support comprises an FTA card [0056].  The Examiner notes that FTA substrates, specifically FTA cards from GE Healthcare [0078], comprise four defined areas arranged as an orthogonal matrix).  

Regarding claim 9, modified Puleo teaches the apparatus as claimed in claim 1 above, wherein the at least one reagent is deposited on the support in a solution carried in a liquid excipient and then dried in situ, applied pre-dried to the support, or held in place using adhesive (Puleo discloses the reagents are impregnated on the substrate in dried form; [0056]).  

Regarding claim 10, modified Puleo teaches the apparatus as claimed in claim 9 above, wherein the at least one reagent in solution is lyophilized (The modification of 46996904.1Application No. 15/030,994Filed: April 21, 2016the plurality of individual aliquots being regularly spaced apart of at least one reagent being generally dry and stored on the surface of the solid support at a reagent location or locations of modified Puleo, to comprise oligonucleotide primers, as taught by Mauk, has previously been discussed in claim 1 above.  Mauk additionally teaches freeze drying the reagents; [0063]).

Regarding claim 11, modified Puleo teaches the apparatus as claimed in claim 1 above, wherein the chemicals include each of a weak base, a chelating agent, an anionic surfactant, and a chaotropic agent (Puleo; [0057]).

Regarding claim 12, modified Puleo teaches the apparatus as claimed in claim 1 above, wherein the solid support is coated with one or more materials to enhance recovery of the extract of the biological sample material or reagent (Puleo discloses the substrate comprises an elution buffer; [0060]).  

Regarding claim 14, modified Puleo teaches the apparatus as claimed in claim 1 above, wherein the solid support includes the biological sample, wherein the biological sample comprises i) endogenous moieties; ii) biopharmaceutical or biotech drugs or other pharmaceutical agents; (iii) nucleic acids; (iv) peptides, proteins or antibodies; or v) cells or tissue (Puleo teaches the sample comprises nucleic acids; [0019]).  

Regarding claim 15, modified Puleo teaches the apparatus as claimed in claim 1 above, wherein the solid support includes the biological sample, wherein the biological sample comprises a dried form of: blood; blood plasma, or other blood components; urine; cerebral culture media; cell samples; cell culture; or tissue exudate (Puleo teaches the sample is comprised of blood; [0019]).  

Regarding claim 16, modified Puleo teaches a microfluidic device including the reagent and biological supply apparatus according to claim 1 (Puleo; [0072]), said reagent and biological supply apparatus holding the at least one reagent at the reagent location or locations, and a dried form of the biological sample at the sample location or locations (The reagent and biological sample apparatus holding the at least one reagent at the reagent location or locations, and a dried form of biological sample at the sample location or locations has previously been discussed in claim 1 above). 46996904.1Application No. 15/030,994Filed: April 21, 2016

Regarding claim 17, modified Puleo teaches the microfluidic device as claimed in claim 16 above, further including: a liquid dispenser for dissolving selected one or more aliquots of the plurality of individual aliquots of the at least one dry reagent to generate at least one dissolved reagent (Puleo discloses hydrating the reagents to reconstitute them [0056, 0061], and the inlet 16 comprises valve 23 to control the flow of liquid onto the substrate 28 [0062]); and 


Regarding claim 25, modified Puleo teaches the reagent and biological sample supply apparatus system of claim 1 above, wherein the solid support carries at least two reagents, and where the at least two reagents are present in separate aliquots of the plurality of individual aliquots in separate areas of the solid support (Puleo teaches the substrate may comprise an FTA card [0056].  The Examiner notes that FTA substrates, specifically FTA cards from GE Healthcare [0078], comprise four defined areas that are equally spaced apart and configured to receive aliquots of reagents.  Puleo teaches aliquoting at least two reagents [0056]. The examiner notes that in a case when one of the four areas on the FTA substrate is configured to store a first reagent aliquot and another one of the four areas on the FTA substrate is configured to store a second reagent aliquot, then the intended use of the device is met).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Puleo, in view of  Sawa, in view of Mauk, and further in view of Wolk et al. (2004/0014239; already of record – hereinafter “Wolk”)

Regarding claim 13, modified Puleo teaches the apparatus as claimed in claim 12 above comprising one or more materials to enhance recovery.
Modified Puleo does not teach wherein said one or more materials to enhance recovery include: Poly-2-ethyl-2-oxazoline (PeOX); Polyvinyl pyrolodine (PVP); Polyvinyl pyrolodine plus 
	However, Wolk teaches the analogous art of a solid support (Wolk; fig. 7, #704, [0097]), having a porosity (Wolk; [0062]), further comprising one or more materials to enhance recovery which include polyvinylpyrrolidone and detergents (Wolk; [0078])
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the materials to enhance recovery of modified Puleo to further include polyvinylpyrrolidone and detergents, as taught by Wolk, because Wolk teaches the enhanced recovery materials enhances one or more of the deposition and/or solubilization of a compound in the appropriate solubilization liquid and also function as binding agents for dried compounds to enhance the deposition of the compound material on the substrate (Wolk; [0078]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Puleo and Wolk both teach substrates having chemicals deposited thereon. 

Claims 18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Puleo, in view of Mauk, and further in view of Sawa.

Regarding claim 18, modified Puleo teaches a microfluidic system (Puleo; [0072]) comprising: 
a microfluidic device defining openings (Puleo discloses a device 10 comprising an inlet chamber 16, a valves 23, which defines an opening, attached to the inlet chamber 16 to control the flow of liquid to the inlet 16 [0062], wherein the embodiment shown in figure 2 comprising four inlet ports, therefore defining four openings); 
a first mount carrying a plurality of individual aliquots of reagents in a substantially dry form (Puleo discloses a substrate 28 comprising an FTA card having lysis reagents and/or 
a second mount separate from the first mount suitable for dry storing a biological sample (Puleo discloses the substrate 28 is suitable as a sample laden substrate [0048], for storing a biological sample in a dry state [0093], and that the substrate may comprise an FTA card [0043].  The Examiner notes that FTA substrates, specifically FTA cards from GE Healthcare [0078], comprise four defined areas.  Substrate 28 shown in figure 2 is an embodiment of such FTA card comprising four distinct areas.  The Examiner is interpreting the second mount to comprise the other two of the four adjacent areas on the FTA card); and 
wherein the microfluidic device includes a first mount receiving area for receiving the first mount and a second mount receiving area for receiving the second mount (Puleo discloses the substrate 28 is inserted into the device during operation [0043-0044].  Accordingly, the device 10 having a first mount receiving area and a second mount receiving area when the first and second mounts are defined above), and 
a liquid path from the first and second mount receiving areas to a liquid processing area (Puleo discloses the device 10 comprising an inlet chamber 16 and an outlet chamber 18 [0044].  Valves 23 and 25 to control the flow of liquid attached to the inlet 16 and outlet 18 [0062].  A substrate 28 disposed between the inlet 16 and outlet 18 [0044] such that the liquid flows from the inlet 16, through the substrate 28, to the outlet 18 into a reservoir 46 [0074]), 
wherein the first mount and the second mount each comprise a solid support formed from a solid fibrous material being generally non-soluble (Puleo discloses the substrate 28 is cellulose; [0044]), 

wherein the first mount receiving area is spaced from the second mount receiving area (Puleo; fig. 2 – The first mount receiving area and second mount receiving area, as defined above, are spaced apart), and 
wherein the openings of the microfluidic device are aligned with the plurality of individual aliquots of reagents (Puleo; fig. 2 shows the four inlet and outlet valves aligned with aliquot areas defined on the FTA card).  
Puleo does not disclose the reagents comprise oligonucleotide primers.  
	However, Mauk teaches the analogous art of a microfluidic system (Mauk; figs. 10A-B, [0114]) comprising a mount (Mauk; fig. 3, [0041, 0072]) comprising oligonucleotide primers (Mauk; [0045-0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first mount carrying a plurality of individual aliquots of reagents in a substantially dry form of Puleo, to further comprise oligonucleotide primers, as taught by Mauk, because Mauk teaches the oligonucleotide primers are suitable enzymes that effect a PCR reaction (Mauk; [0045-0046]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Puleo and Mauk both teach a reagent and biological sample supplying device configured to have one or more reagents impregnated on a substrate.
Puleo does not disclose a respective peel-off film applied to both sides of the solid support.
However, Sawa teaches the analogous art of a mount comprising a solid support (Sawa; [0001-0003]) wherein the mount comprising the solid support further includes a peel-off film applied to both sides of the support (Sawa; [0052]).
46996904.1Application No. 15/030,994Filed: April 21, 2016

Regarding claim 21, modified Puleo teaches the microfluidic system of claim 18 above, wherein the plurality of individual aliquots of the at least one reagent are stored on a surface of the solid fibrous material at a reagent location or locations (Puleo discloses the substrate 28 is cellulose [0044], substrate 28 comprising an FTA card having lysis reagents and/or biomolecule-stabilizing reagents impregnated on the surface in the dried form; [0056].  The Examiner notes that FTA substrates, specifically FTA cards from GE Healthcare [0078], comprise four defined areas that are equally spaced apart and configured to receive aliquots of reagents), 
wherein said solid fibrous material has a porosity which allows liquid flow through the solid fibrous material from the surface on which the at least one reagent is stored to an opposite side through the liquid path (Puleo discloses a device 10 comprising an inlet chamber 16 and an outlet chamber 18 [0044].  Valves 23 and 25 to control the flow of liquid attached to the inlet 16 and outlet 18 [0062].  The substrate 28 disposed between the inlet 16 and outlet 18 [0044] such that the liquid flows from the inlet 16, through the substrate 28, to the outlet 18 into a reservoir 46 [0074]), and 
wherein the solid fibrous material is configured to filter liquid containing dissolved or suspended reagent in response to the liquid flow through the solid fibrous material (Puleo discloses the substrate 28 comprises a filter [0038, 0051]).  

Regarding claim 24, modified Puleo teaches the microfluidic system of claim 18 above, wherein the first mount carries at least two reagents, and where the at least two reagents are present in separate aliquots of the plurality of individual aliquots in separate areas of the first mount (Puleo teaches the substrate may comprise an FTA card [0056].  The Examiner notes that FTA substrates, specifically FTA cards from GE Healthcare [0078], comprise four defined areas that are equally spaced apart and configured to receive aliquots of reagents.  Puleo teaches aliquoting at least two reagents [0056]. The examiner notes that in a case when one of the four areas on the FTA substrate is configured to store a first reagent aliquot and another one of the four areas on the FTA substrate is configured to store a second reagent aliquot, the FTA substrate of Puleo would result in the claimed first and second reagent aliquots in separate areas of the solid support).  

Response to Arguments
Applicants arguments filed on 12/21/2021 have been considered.

Applicants argue on pages 8-9 of their remarks that Wolk, in view of Ramachandran, further in view of Aveyard and Hilder, and even further in view of Sawa fails to disclose or suggest a reagent and biological sample supply apparatus for supplying a microfluidic device, the apparatus including a plurality of individual aliquots being regularly spaced apart of at least one reagent being generally dry and including oligonucleotide primers stored on the surface of a solid support at a regent location or locations, and a peel-off film applied to both sides of the support, as recited by amended claim 1.  Applicants allege that only their invention describes individual aliquots being regularly spaced apart of the same or different reagents, and structure for selectively dissolving different aliquots and that none of the applied references describes such a structural configuration.  The Examiner agrees with applicants’ arguments and notes that the 

Applicants further argue on page 9 of their remarks that the Office asserts that Sawa “teaches the well-known concept of covering functionalized surfaces that will be used for subsequent detection assays with a protective cover that is capable of being peel off”.  Applicants argue that [0052] of Sawa does not characterize covering functionalized surfaces with a peel of protective cover as being well known.  Instead, Sawa describes a process of producing a test cell. Accordingly, applicants traverse the Office actions reliance on official notice of facts not in the record or rely on common knowledge.  Applicants further argue that the protective film applied to an acrylic resin sheet is not a teaching or suggestion of applying film over a solid support that stores a plurality of individual aliquots, and that Sawa’s sheet is used as the precursor for forming a test cell by vacuum and pressure forming, and itself carries no reagent whatsoever. Furthermore, the Office Action fails to provide the adequate apparent reason to further modify Wolk’s sampling and analysis system in view of Sawa’s process of forming a test cell from a sheet with protective film applied to it.  A rejection under 35 U.S.C. 103 premised on a modification of references requires “an apparent reason to combine the known elements in the fashion claimed by the patent at issue”. The examiner respectfully disagrees with Applicant(s) arguments.  However, to advance prosecution, the examiner has amended the prior art rejection to address applicants concerns.  Specifically, Sawa teaches the analogous art of a reagent and biological sample supplying device suitable for performing an assay and comprising a solid support (Sawa; [0001-0003]) wherein the sample supplying device comprises a peel-off film applied to both sides of the support (Sawa; [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample supplying device comprising a solid support of Puleo 46996904.1Application No. 15/030,994Filed: April 21, 2016

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798